DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 24-35, and the species listed below in the reply filed on 1/25/2021 is acknowledged.  The traversal is on the ground(s) that the European Examiner in the PCT did not deem the claims to lack unity of invention.  This is not found persuasive because the results of PCT examination have no bearing on how the instant application is being examined.  Furthermore, the Examiner in the restriction requirement mailed 1/25/2021 (and in the rejection below) demonstrates that the groups lacked unity of invention as the special technical feature did not make a contribution over the prior art.  Applicant also argues that a search for the entire application would not be a serious burden on the Examiner.  This is not persuasive as search burden is not a criteria for restriction in PCT applications.
The following species were elected by Applicant:

    PNG
    media_image1.png
    355
    836
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Claims 29-31 and 36-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2021.

Specification
The disclosure is objected to because of the following informalities:  

    PNG
    media_image2.png
    156
    154
    media_image2.png
    Greyscale
, however, PVP, is well known art to have the structure of 
    PNG
    media_image3.png
    173
    180
    media_image3.png
    Greyscale
  which corresponds to the cas number of 9003-39-8 (as evidenced by Sigma Aldrich),
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 contains the trademark/trade name carbomer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyacrylic acid and, accordingly, the identification/description is indefinite.


    PNG
    media_image2.png
    156
    154
    media_image2.png
    Greyscale
, however, PVP, is well known art to have the structure of 
    PNG
    media_image3.png
    173
    180
    media_image3.png
    Greyscale
  which has a cas number of 9003-39-8 (as evidenced by Sigma Aldrich), thus the metes and bounds of the claimed are unclear.  For purposes of examination, the instant specification teaches that the preferred component (b) to be PVP having the CAS number 9003-39-8, therefore for purposes of Examination, the structure corresponding the CAS number 9003-39-8 
    PNG
    media_image3.png
    173
    180
    media_image3.png
    Greyscale
 will be deemed to read on the claimed PVP.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 requires the claim to not comprise additional thickeners, however, claim 26 then defines these thickeners to be selected from propylene glycol, carbomer and vegetable gums, which effectively broadens claim 25 as claim 25 excludes all thickeners, however, claim 26 only excludes those specifically recited by the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-28 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2009/0214453), Gers-Barlag (US 5,725,844) and Mougin (US 5,753,215), as evidenced by Sigma Aldrich.
Muller discloses an aqueous dispersion comprising a micronized sparingly soluble organic compound (Abs).  The dispersing is taught to be used to protect the hair and skin against UV radiation and skin aging [0001].
Reading on instant claim 1, 28 and 33: The micronized sparingly soluble organic compound is taught to be 
    PNG
    media_image4.png
    266
    570
    media_image4.png
    Greyscale
 as elected (Muller – claim 1 and 4 and [0030]).
Muller teaches a general dispersion formulation to comprise:
Sparingly soluble organic micronized substance;
Dispersing agent;
Water; and
Thickening agent (for example xanthan gum) [0082].
Regarding claim 34: The aqueous dispersion of Muller does not comprise glycol compounds as solvents.
Regarding claim 35: Muller teaches the micronized sparingly soluble organic substance to have an average particle size of 0.02-2 micrometers [0046].
However, Muller does not teach the dispersion to comprise PVP as elected.
Gers-Barlag discusses water-resistant cosmetic or dermatological light protection formulations in the form of emulsions or hydrodispersions (Abs).  Gers-Barlag teaches that the water-resistance of the formulation can be increased by the addition of film-forming agents, in particular thickeners and gel-forming agents, such as xanthan gum and polyvinylpyrrolidones (Col. 5, lines 55-67).  Gers-Barlag teaches the film-forming agent to be polyvinylpyrrolidone (PVP) (Gers-Barlag – claim 7).
Mougin teaches cosmetics and teaches xanthan gum and PVP to be thickening agents (Mougin – claim 14).

    PNG
    media_image3.png
    173
    180
    media_image3.png
    Greyscale
.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Muller with those of Gers-Barlag.  One of skill in the art would have been motivated to substitute xanthan gum for PVP, as xanthan gum and PVP are taught by the prior art to be film forming agents and thickeners which provide photoprotective composition with increased water resistance, thus the are art recognized functionally equivalent compounds.  One of ordinary skill in the art would have a reasonable expectation of success as both Muller and Gers-Barlag teach photoprotective composition (composition containing UV absorbers) which comprise thickening agents and are water resistant (Muller, working examples).  Furthermore, one of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Regarding claims 25-27: The combined prior art makes obvious a composition comprising 
Sparingly soluble organic micronized substance;
Dispersing agent;
Water; and
Thickening agent – PVP, thus the composition does not contain any thickening agents in addition to the PVP.

Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613